EXHIBIT 10.2
 
EXECUTION COPY

 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (the “Agreement”) is entered into
effective as of October 10, 2007, between CALPINE CORPORATION, a Delaware
corporation (the “Company”), and ROBERT P. MAY (“Executive”) to provide the
terms and conditions for Executive’s employment with the Company and its
affiliates from time to time (together, the “Group”).
 
The Board of Directors of the Company (the “Board”) named Executive as Chief
Executive Officer of the Company and a member of the Board on December 12, 2005
(the “Start Date”) pursuant to an Employment Agreement dated as of December 12,
2005 (the “Prior Agreement”).
 
The Company and Executive have agreed that Executive will continue to be
employed by the Company and will serve as the Company’s Chief Executive Officer,
upon the terms and conditions set forth below.
 
Accordingly, and in consideration of the mutual obligations set forth in this
Agreement, which Executive and the Company agree are sufficient, Executive and
the Company agree as follows:
 
1
Term of Employment.

 
Executive’s term of employment (“Term of Employment”) begins as of the date
hereof and ends on June 30, 2008, subject to the termination provisions of
paragraph 4 below.
 
2
Position and Responsibilities.

 
During the Term of Employment, Executive shall have the position and
responsibilities described below.  Executive shall be employed as the Company’s
Chief Executive Officer, with the general executive powers and authority that
accompany that position.  Executive shall report directly to the Board and shall
have the duties and responsibilities that are typically performed by the chief
executive officer of a public company, as well as any other duties consistent
with his position that are assigned to Executive by the Board.  Unless and until
the Board elects a President of the Company, Executive shall also have the
powers, duties and responsibilities that the Company’s Bylaws confer on the
President of the Company.  Executive agrees to comply with such lawful policies
of the Company as may be adopted from time to time.  Although Executive may be
reasonably required to travel from time to time for business reasons, his
principal place of employment shall be the Company’s corporate offices wherever
located.
 
 
(a)
Executive shall devote all of his full business time and his best efforts,
skill, and attention to the Company’s business and affairs and to promoting the
Company’s best interests.

 
 
(b)
Executive shall serve as a non-chairman member of the Board for as long as
Executive continues to be nominated and elected.

 
 
(c)
Notwithstanding the foregoing, nothing herein shall preclude Executive from (i)
serving on the boards of directors of other corporations and/or charitable
organizations (subject to the approval of the Board, such approval not to be

 

--------------------------------------------------------------------------------




unreasonably withheld), (ii) engaging in charitable activities and community
affairs, and (iii) managing his personal investments and affairs, provided that
any such activities listed in (i) and (ii) above do not interfere in more than a
de minimis manner with the proper performance of his duties and responsibilities
hereunder and comply with the limitations set forth in paragraph 5.a.
 
3
Compensation.

 
For all of his services during the Term of Employment, Executive shall receive
the following compensation:
 
 
(a)
Base Salary.  Executive’s annual base salary shall be $1,500,000 (as may be
increased from time to time, the “Base Salary”).  The Board will review the Base
Salary at least annually and may increase it at any time for any reason, in its
sole discretion; however, it shall have no obligation to do so.

 
 
(b)
Bonus.  In addition to his Base Salary, Executive shall be eligible to receive
an annual cash performance bonus (the “Bonus”) for each fiscal year ending
during the Term of Employment if, and to the extent that, (x) except with
respect to any Bonus payable earlier as severance under paragraph 4.b.ii.1,
Executive remains employed by the Company on the last day of such fiscal year
and (y) corporate performance objectives established by the Board are achieved,
as determined by the Board or a committee thereof in its sole
discretion.  Payment of the Bonus shall be made at the same time that other
senior-level executives receive their bonuses, and no later than March 15th of
the calendar year after the calendar year in which the Bonus is earned.  The
target level for Executive’s Bonus shall be established by the Board (or a
committee thereof) in its sole discretion, provided that the minimum target
level for any year shall be 100% of the Base Salary (the “Target Annual
Bonus”).  However, subject to the minimum Bonuses for the Company’s fiscal years
ending December 31, 2006, and December 31, 2007, set forth below, Executive’s
actual Bonus in any year may range from 0% to 200% of the Target Annual Bonus:

 
 
(i)
For the Company’s fiscal year ending December 31, 2006, Executive shall be
entitled to receive a minimum Bonus of $2,250,000, to be paid no later than
March 15, 2007 but no earlier than January 1, 2007.

 
 
(ii)
For the Company’s fiscal year ending December 31, 2007, Executive shall be
entitled to receive a minimum Bonus of $1,500,000, to be paid no later than
March 15, 2008 but no earlier than January 1, 2008.

 
 
(c)
Benefits.  Executive shall be eligible to participate in all Company benefit
plans and programs as are generally available for its senior executives, and his
benefits shall be based on the terms of the applicable plan as established by
the Company from time to time.  Nothing in this Agreement shall restrict the
Company’s ability to change or terminate any or all of its employee benefit
plans and programs from time to time; nor shall anything in this Agreement
prevent any such change from affecting Executive.

 
 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------




 
(d)
Signing Bonus.  In addition to the Base Salary and Bonus, Executive shall be
entitled to receive a one-time payment of $2,000,000, payable within 15 days of
the Start Date.  If Executive resigns his employment without Good Reason or
Executive’s employment is terminated by the Company for Cause, Executive shall
repay a pro rata portion (based on the number of full calendar months remaining
in the initial 24 month term divided by 24 months) of the signing bonus (net of
any associated income and employment taxes) within 10 days after such
resignation or termination of employment.  Within 10 days after the filing of
Executive’s federal income tax return for the year in which such repayment is
made, Executive shall pay to the Company the amount by which Executive’s federal
and state income tax liability for such year was reduced as a result of such
repayment.  If Executive resigns for Good Reason, dies or becomes Disabled or if
Executive’s employment is terminated by the Company without Cause, Executive
shall be entitled to retain the full amount of the signing bonus.  The Company
acknowledges and agrees that the payment of Executive’s signing bonus is
unrelated to any services that he performed in the State of California.

 
 
(e)
Success Fee.  When a plan of reorganization that is confirmed by the Bankruptcy
Court becomes effective (the “Plan Effective Date”) during Executive’s tenure as
Chief Executive Officer of the Company, Executive shall be entitled to receive a
one-time payment in an amount equal to the amount set forth on Exhibit A
attached hereto (the “Success Fee”).  If at any time after the Start Date,
Executive resigns his employment with Good Reason or Executive’s employment is
terminated by the Company without Cause before the Plan Effective Date,
Executive shall be entitled to payment of the Success Fee if the Plan Effective
Date occurs within 12 months after the date of termination of employment.  In
any case such Success Fee shall be due and payable on the Plan Effective
Date.  Executive shall not be entitled to all or any portion of the Success Fee
if the Company terminates his employment for Cause, Executive resigns his
employment without Good Reason or Executive’s employment terminates due to death
or Disability before the Plan Effective Date.

 
 
(f)
Guaranteed Minimum Success Fee.  Executive shall be entitled to receive the
guaranteed minimum success fee (the “Guaranteed Minimum Success Fee”) described
in this paragraph 3.f; provided, however, to the extent the Success Fee is paid,
the Success Fee shall be reduced by the Guaranteed Minimum Success Fee, or any
portion thereof, paid to Executive and shall be paid as promptly as practicable
in a lump sum.  In such case, no further payment shall be made with respect to
the Guaranteed Minimum Success Fee.  The Guaranteed Minimum Success Fee shall be
deemed earned as of the date this Agreement is approved by the Bankruptcy Court.

 
 
(i)
Amount and Payment Schedule.  Executive’s Guaranteed Minimum Success Fee (in
addition to the other payments specifically contemplated in this Agreement
including, without limitation, the minimum emergence bonus set forth on Exhibit
A attached hereto) shall be an annual amount equal to the sum of his (x) annual
Base Salary and (y) Target Annual

 
 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------




Bonus as of the earlier of (a) the date his term of employment under this
Agreement terminates or (b) the Plan Effective Date, for one year, provided that
if Executive is terminated in calendar year 2006 or 2007, in lieu of the Target
Annual Bonus referenced in (y) above, Executive shall receive his minimum Bonus
for the applicable year as set forth in paragraph 3(b), above.  The Guaranteed
Minimum Success Fee shall be paid to Executive on the earliest of (1) the date
Executive is terminated by the Company without Cause, (2) the date Executive
terminates his employment for Good Reason and (3) the Plan Effective
Date.  Subject to the timing rule described in paragraph 3.f.ii, below, all
payments shall be made as promptly as practicable.  Subject to paragraph 3.f
above, if the Guaranteed Minimum Success Fee is paid on any date prior to the
Plan Effective Date, the Guaranteed Minimum Success Fee shall be paid ratably on
the same payment schedule that applied to Executive’s salary as of such
date.  If the Guaranteed Minimum Success Fee is paid on the Plan Effective Date,
Executive shall be entitled to a lump sum payment.
 
 
(ii)
Timing.  To the extent necessary to comply with the restriction in Section
409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the “Code”)
concerning payments to specified employees, the first Guaranteed Minimum Success
Fee payment (if the Guaranteed Minimum Success Fee is paid ratably) to Executive
shall be made on the first installment date (determined under paragraph 3.f.i,
above) that is at least six months after Executive’s termination date.  The
first payment shall include any installments that would have been paid
previously under paragraph 3.f.i were it not for this special timing rule, plus
interest on the delayed installments at an annual rate (compounded monthly)
equal to the federal short-term rate (as in effect under Section 1274(d) of the
Code on Executive’s termination date).

 
 
(g)
Relocation.  Executive shall be reimbursed for the following costs associated
with relocating to the area in which the Company’s headquarters is located:

 
 
(i)
All reasonable transaction costs (including any real estate brokerage fees
Executive incurs) and reasonable moving expenses incurred by Executive, in each
case while an employee of the Company, in connection with moving his household
goods from Executive’s current residence to area in which the Company’s
headquarters is located, provided that Executive provides appropriate
documentation (the “Reimbursement”).  Reimbursements under this paragraph 3(f)
below shall be paid on or before March 15th of the calendar year after the
calendar year in which the applicable expenses were incurred.  In connection
with such payment, during the calendar year after the calendar year in which the
applicable expenses are incurred, the Company shall pay Executive an additional
payment in an amount such that after the actual payment by Executive of an
taxes, if any, imposed in

 
 

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------




connection with the Reimbursement, Executive retains an amount equal to the
Reimbursement;
 
 
(ii)
Reimbursement of all reasonable temporary housing and living expenses incurred
by Executive, in each case while an employee of the Company, for the shorter of
(A) 9 months or (B) the period from the Start Date until Executive moves to a
residence of his choosing in the area in which the Company’s headquarters is
located; provided, that the Board may extend such period from time to
time.  Reimbursements under this paragraph 3(f) below shall be paid on or before
March 15th of the calendar year after the calendar year in which the applicable
expenses were incurred.

 
 
(h)
Legal Fees.  On or before March 30, 2006, or such later date to which Executive
and Company mutually agree, the Company shall pay Executive’s reasonable legal
fees that are directly related to the negotiation, entry and approval by the
Bankruptcy Court of this Agreement and were actually incurred during such
negotiation, entry or approval, in an amount not to exceed $50,000.

 
4
Termination

 
(a)
Termination of Employment.

 
 
(i)
Termination by the Company for Cause.  The Board may terminate Executive’s
employment for Cause at any time after (x) providing Executive with 5 business
days’ advance written notice explaining the circumstances that justify the
termination (a “Termination Notice”); and (y) except in the case of termination
for an event covered by (2) below, providing Executive with the opportunity to
appear before the Board prior to any vote to terminate Executive’s employment
for Cause, which opportunity may occur during the 5-business-day notice
period.  “Cause” means any of the following:  (1) Executive’s breach of any
material term of this Agreement that is not corrected within 10 days after
delivery of a Termination Notice to Executive with respect to such breach; (2)
Executive’s commission of, or formal prosecutorial charge or indictment alleging
commission of, a felony or any crime of similar status, any crime involving
fraud, or any crime involving moral turpitude (other than motor vehicle related)
(it being agreed that in the case of a crime involving moral turpitude, only to
the extent such crime materially and adversely affects the business, standing or
reputation of the Company or any other member of the Group); (3) Executive’s
breach of fiduciary duty to the Company or any other member of the Group that
has any material and adverse impact on the Company that is not corrected within
10 days after delivery of a Termination Notice to Executive with respect to such
breach; (4) Executive’s misappropriation of funds or material property of the
Company or any other member of the Group; (5) Executive’s  refusal to follow the
lawful directives of the Board without a materially valid business justification
that is not corrected within 10 days after delivery of a Termination Notice to
Executive with respect to such refusal; (6) Executive’s fraud related to the
Company that is not

 
 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------




corrected within 10 days after delivery of a Termination Notice to Executive
with respect to such fraud; (7) Executive’s material dishonesty, disloyalty,
gross negligence or willful misconduct, where such dishonesty, disloyalty, gross
negligence or willful misconduct is reasonably likely to result, in substantial
and material damage to the Company or any other member of the Group and that is
not corrected within 10 days after delivery of a Termination Notice to Executive
with respect to such event; (8) Executive’s willful and material violation of
any of the Company’s Code of Conduct or employment policies that is not
corrected within 10 days after delivery of a Termination Notice to Executive
with respect to such violation; or (9) Executive’s material violation of any
federal, state or local laws that could result in a direct or indirect financial
loss to the Company or any other member of the Group or damage the reputation of
the Company or any other member of the Group.
 
For this definition, no act or omission by the Executive will be “willful”
unless it is made by him in bad faith or without a reasonable belief that his
act or omission was in the best interests of the Company or the Group.  Any act,
or failure to act, based upon the advice of counsel to the Company or any member
of the Group shall be presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company and the Group.
 
 
(ii)
Termination by the Company without Cause.  The Company may terminate Executive’s
employment under this Agreement without Cause upon at least 20 days’ prior
written notice to Executive.  For purposes hereof, a Termination by the Company
without Cause shall also include a termination of Executive’s employment after
the parties’ failure to enter into a new employment agreement prior to June 30,
2008 that results in Executive’s termination of employment with the Company on
June 30, 2008.

 
 
(iii)
Death or Disability.  Executive’s employment by the Company will immediately
terminate upon Executive’s death and at the option of either Executive or the
Company, exercisable upon written notice to the other party, may terminate upon
the Executive’s Disability.  For purposes of this Agreement, “Disability” will
occur if (A) Executive becomes eligible for benefits under a long-term
disability policy provided by the Company, if any, or (B) Executive has become
unable, due to physical or mental illness or incapacity, to substantially
perform the essential duties of his employment with reasonable accommodation for
a period of 90 days or an aggregate of 180 days during any consecutive 12 month
period, as determined by an independent physician approved by the Company and
Executive.

 
 
(iv)
Termination by Executive for Good Reason.  Executive may terminate his
employment for Good Reason within 90 days of the occurrence of an

 
 

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------




event constituting Good Reason.  “Good Reason” shall mean the occurrence, during
the Term of Employment, of any of the following actions or failures to act, but
in each case only if it is not consented to by Executive in writing:  (A) a
material adverse change in Executive’s duties, reporting responsibilities,
titles or elected or appointed offices (including the failure to be elected to
the Company’s Board) as in effect immediately prior to the effective date of
such change (including but not limited to the appointment of any person to an
executive position at the Company that is co-equal or senior to that of
Executive); (B) any reduction or failure to pay when due the Executive’s Base
Salary, the minimum 2006 and 2007 Bonus, Signing Bonus or Success Fee; (C) any
reduction by the Company in Executive’s Target Annual Bonus opportunity; (D) the
Company’s breach of any material term of this Agreement that is not corrected
within 10 days after delivery of a notice to the Company with respect to such
breach or (E) the failure of the Company to obtain the assumption in writing of
this Agreement by any successor to or an acquirer of all or substantially all of
the assets of the Company on or prior to a merger, consolidation, sale or
similar transaction; provided, however, that Executive first notifies the
Company in writing of an occurrence constituting Good Reason and the Company
fails to cure such occurrence within 30 days of such notice.  For purposes of
this definition, none of the actions described in clauses (A) through (E) above
shall constitute “Good Reason” with respect to Executive if it was an isolated
and inadvertent action not taken in bad faith by the Company and if it is
remedied by the Company within 10 days after receipt of written notice thereof
given by Executive.
 
 
(v)
Termination by Executive without Good Reason.  Executive may terminate his
employment under this Agreement without Good Reason upon at least 20 days’ prior
written notice to the Company.

 
 
(b)
Consequences of Termination of Employment.

 
 
(i)
Termination by the Company without Cause or by Executive for Good Reason prior
to the Plan Effective Date.  Executive shall receive the benefits described in
this paragraph 4.b (excluding the severance benefits set forth in paragraphs
4.b.ii.1 and 4.b.ii.2) if the Executive’s employment is terminated without Cause
(under paragraph 4.a.ii) at any time during the Term of Employment or if
Executive terminates his employment at any time during the Term of Employment
for Good Reason (under paragraph 4.a.iv) prior to the Plan Effective Date.  For
a period of one year following the date of termination of Executive’s employment
from the Company, the Company shall at its sole cost and expense (but
disregarding any individual tax liability of Executive), and at the election of
COBRA by Executive, provide Executive (and his spouse and eligible dependents)
with group health benefits substantially similar to those benefits that
Executive (and his

 
 

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------




spouse and eligible dependents) were receiving immediately before his
termination (which may at the Company’s election be pursuant to reimbursement of
the applicable COBRA premium).  Such coverage shall be provided to Executive as
COBRA benefits and shall terminate prior to the end of the one-year period if
Executive, his spouse or eligible dependents are no longer eligible for COBRA
coverage.  To the extent possible, the benefits under this section 4.b.i.3 shall
be made in a manner that is tax efficient for the Executive so long as there is
no adverse tax consequences to the Company.
 
 
(ii)
Termination by the Company without Cause or by Executive for Good Reason after
the Plan Effective Date.  Executive shall receive the benefits described in this
paragraph 4.b (including the benefits set forth in paragraph 4.b.i.) if the
Executive’s employment is terminated without Cause (under paragraph 4.a.ii) at
any time during the Term of Employment or if Executive terminates his employment
at any time during the Term of Employment for Good Reason (under paragraph
4.a.iv) after the Plan Effective Date.  If Executive receives the benefits set
forth in this paragraph 4.b.ii, Executive shall not be eligible for severance
benefits from any other plan, program or policy of the Company then in effect.

 
 
1.
Amount and Payment Schedule.  Executive’s severance benefit (in addition to the
other payments specifically contemplated in this Agreement) shall be an annual
amount equal to the sum of his (x) annual Base Salary and (y) Target Annual
Bonus as of the date his employment terminates, paid for one year, provided that
if Executive is terminated in calendar year 2006 or 2007, in lieu of the Target
Annual Bonus referenced in (y) above, Executive shall receive his minimum Bonus
for the applicable year as set forth in paragraph 3(b), above.  Subject to the
timing rule described in paragraph 4.b.ii.2, below, the severance benefit shall
be paid ratably on the same payment schedule that applied to Executive’s salary
at the time of his termination.

 
 
2.
Timing.  To the extent necessary to comply with the restriction in Section
409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the “Code”)
concerning payments to specified employees, the first severance payment to
Executive shall be made on the first installment date (determined under
paragraph 4.b.ii.1, above) that is at least six months after Executive’s
termination date.  The first payment shall include any installments that would
have been paid previously under paragraph 4.b.ii.1 were it not for this special
timing rule, plus interest on the delayed installments at an annual rate
(compounded monthly) equal to the federal short-term rate (as in

 
 

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------


 
                        effect under Section 1274(d) of the Code on Executive's
termination date).

 
 
(iii)
Death or Disability.  In the event of termination of Executive’s employment due
to death or Disability (under paragraph 4.a.ii), Executive shall be entitled to
receive (in addition to any other payments specifically contemplated in this
Agreement) a pro rata portion of his Target Annual Bonus for the portion of the
calendar year before the date of termination of employment, as promptly as
practicable and in any event payable on or before March 15th of the calendar
year after the calendar year in which such termination of employment occurs; but
Executive shall not be eligible to receive any other severance benefit under
this paragraph 4.  Executive’s eligibility (if any) to receive a severance or
retirement benefit under any other severance or retirement plan or program
maintained by the Company shall be determined by the terms of that plan or
program as in effect on his termination date.

 
 
(iv)
Termination for Cause or Voluntary Termination.   If the Company terminates
Executive’s employment for Cause (under paragraph 4.a.i), or if Executive
terminates his employment without Good Reason (under paragraph 4.a.v), Executive
shall not be eligible to receive any severance benefit under this paragraph
4.b.iv.  Executive’s eligibility (if any) to receive a severance or retirement
benefit under any other severance or retirement plan or program maintained by
the Company shall be determined by the terms of that plan or program as in
effect on his termination date.  The foregoing shall not limit the remedies
available to the Group, at law or in equity, for any loss or other injury caused
directly or indirectly by Executive.

 
 
(v)
Earned but Unpaid Bonus.  In addition to any other amounts owed to Executive
under this paragraph 4.b, if the Company terminates the Executive’s employment
for any reason other than Cause or if Executive terminates employment after
December 31 of any year, Executive shall be entitled to receive any Bonus earned
by Executive for the preceding year as calculated in accordance with paragraph
3(b) but not yet paid as of the termination date.

 
 
(vi)
Release.  The Company will not be required to make the payments stated in this
paragraph 4 unless the Executive executes and delivers to the Company an
agreement releasing from all liability (other than Executive’s rights under this
Agreement and any indemnification arrangement of the Company with respect to
Executive) the Group and any of their respective past or present directors,
officers, employees, shareholders, controlling persons or agents of the
Group.  No payment will be made until the period for revocation of the release
has ended and unless Executive has not revoked the release.  This agreement will
be substantially in the form attached hereto as Exhibit B.

 
 

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------


 
5
Restrictive Covenants.

 
 
(a)
Non-Competition.  During the time Executive is employed by the Company and for
12 months thereafter, Executive shall not directly or indirectly manage,
operate, participate in, be employed by, perform consulting services for, or
otherwise be connected with NRG Energy, Inc., Mirant Corporation, Reliant
Energy, Dynegy Inc., Edison Mission Energy/Edison International, Constellation
Energy Group, Inc. (FPL Group, Inc.) and Pacific Gas & Electric Company (each a
“Competitive Enterprise”); nor shall Executive receive compensation from any
other company or business during the time Executive is employed with the Company
unless the arrangement giving rise to such compensation has been (i) disclosed
to and approved by the Board in advance or (ii) is otherwise permitted by the
terms of this Agreement.  Executive may invest in any Competitive Enterprise,
provided that Executive and his immediate family members (as defined in Section
1361(c)(B) of the Code) do not own collectively more than three percent of the
voting securities of any such entity at any time.

 
 
(b)
Use and Disclosure of Proprietary Information.

 
 
(i)
Definition of Proprietary Information.  “Proprietary Information” means
confidential or proprietary information, knowledge or data concerning (1) the
Group’s businesses, strategies, operations, financial affairs, organizational
matters, personnel matters, budgets, business plans, marketing plans, studies,
policies, procedures, products, ideas, processes, software systems, trade
secrets and technical know-how, (2) any other matter relating to the Group, (3)
any matter relating to clients of the Group or other third parties having
relationships with the Group and (4) any confidential information from which the
Group derives business advantage or economic value.  Proprietary Information
includes (A) the names, addresses, phone numbers and buying habits and
preferences and other information concerning clients and prospective clients of
the Group, and (B) information and materials concerning the personal affairs of
employees of the Group.  In addition, Proprietary Information may include
information furnished to Executive orally or in writing (whatever the form or
storage medium) or gathered by inspection, in each case before or after the date
of this Agreement.  Proprietary Information does not include information (X)
that was or becomes generally available to Executive on a non-confidential
basis, if the source of this information was not reasonably known to Executive
to be bound by a duty of confidentiality,  (Y) that was or becomes generally
available to the public, other than as a result of a disclosure by Executive,
directly or indirectly, or (Z) that Executive can establish was independently
developed by Executive without reference to Proprietary Information.

 
 
(ii)
Acknowledgements.  Executive acknowledges that he will obtain or create
Proprietary Information in the course of Executive’s involvement in the Group’s
activities and may already have Proprietary Information.

 
 

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------




Executive agrees that the Proprietary Information is the exclusive property of
the Group.  In addition, nothing in this Agreement will operate to weaken or
waive any rights the Group may have under statutory or common law, or any other
agreement, to the prohibition of unfair competition or the protection of trade
secrets, confidential business information and other confidential information.
 
 
(iii)
During Employment.  Executive will use and disclose Proprietary Information only
for the Group’s benefit and in accordance with any restrictions placed on its
use or disclosure by the Group.

 
 
(iv)
Post-Employment.  After the termination of Executive’s employment, Executive
will not use or disclose any Proprietary Information for any purpose.  For the
avoidance of doubt, but without limitation of the foregoing, after termination
of Executive’s employment, Executive will not directly or indirectly use
Proprietary Information from which the Group derives business advantage or
economic benefit to solicit, impair or interfere with, or attempt to solicit,
impair or interfere with, any person or entity, who, at the time of the
termination of Executive’s employment, is then a customer, vendor or business
relationship of the Group (or who Executive knew was a potential customer,
vendor or business relationship of the Company within the six months prior to
the termination of his Employment).

 
 
(c)
Non-Solicitation of Employees.  During the Term of Employment and for an 18
month period after termination of Executive’s employment, Executive will not
directly or indirectly solicit or attempt to solicit anyone who, at the time of
the termination of Executive’s employment, is then an employee of the Group (or
who was an employee of the Group within the six months prior to the termination
of his Employment) to resign from the Group or to apply for or accept employment
with any company or other enterprise.

 
 
(d)
Non-Disparagement.  During and after Executive’s employment with the Company,
the parties mutually covenant and agree that neither will directly or indirectly
disparage the other, or make or solicit any comments, statements, or the like to
any clients, competitors, suppliers, employees or former employees of the
Company, the press, other media, or others that may be considered derogatory or
detrimental to the good name or business reputation of the other party.  Nothing
herein shall be deemed to constrain either party’s cooperation in any Board
authorized investigation or governmental action.  In the event of Executive’s
termination or the non-renewal of this Agreement, Executive and Company shall
agree on any press release relating to such termination or non-renewal and the
Company and Executive shall not publicly discuss or comment on Executive’s
termination or non-renewal in any manner other than as mutually agreed in the
press release.

 
6
Excise Tax.  If, (I) in the written opinion of the Company’s independent
accountants, (x) any payment or benefit to Executive under this Agreement or
otherwise contingent

 
 

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------




upon a change of control (including without limitation, the Success Fee, the
Guaranteed Minimum Success Fee and any payments under paragraph 4.b above) is an
“excess parachute payment” as defined in Section 280G(b) of the Code, and (y)
such excess parachute payment is subject to the excise tax imposed by Section
4999 of the Code (or any similar tax under state or local law) or (II) the
Internal Revenue Service determines that any payment or benefit to Executive
under this Agreement is an excess parachute payment that is subject to the
excise tax imposed by Section 4999 of the Code, the Company shall pay to
Executive such amount or amounts necessary to place Executive in the same
after-tax position in which Executive would have been if such excise tax
(together with any interest and penalties) had not been imposed (the
“Gross-Up”).  The Gross-Up shall be in an amount determined by the Company’s
independent accountants and shall be paid on or prior to the date the applicable
withholding taxes are due. For purposes of determining the amount of the
Gross-Up, the Executive shall be deemed to pay federal, state and local income
taxes at the highest marginal rate of taxation for the calendar year in which
the Gross-Up is to be made.  Notwithstanding anything to the contrary, the
Gross-Up obligation of the Company under this Section shall survive any
termination of this Agreement or Executive’s termination of employment.
 
7
Employment Taxes.  All payments and other compensation under this Agreement
shall be subject to withholding of the applicable income and employment taxes.

 
8
Nonduplication of Benefits.  No term or other provision of this Agreement may be
interpreted to require the Company to duplicate any payment or other
compensation that Executive is already entitled to receive under a compensation
or benefit plan, program, or other arrangement maintained by the Company.

 
9
Indemnification.  To the fullest extent permitted by applicable law, the Company
shall provide indemnification for Executive under its Articles of Incorporation
and Bylaws.  Executive shall be covered by the Company’s standard
indemnification agreement and by any director’s and officer’s liability
insurance policy maintained by the Company.

 
10
Successors.  Any successor to the Company or to all or substantially all of the
Company’s business and/or assets (whether a direct or indirect successor, and
whether by purchase, lease, merger, consolidation, liquidation, or otherwise)
shall assume the obligations under this Agreement.  In case of any succession,
the term “Company” shall refer to the successor.  The terms of this Agreement
and all of Executive’s rights hereunder shall inure to the benefit of, and be
enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.

 
11
No Third-Party Beneficiaries.  Except as provided in paragraph 9 above, nothing
in this Agreement may confer upon any person or entity not a party to this
Agreement any rights or remedies of any nature or kind whatsoever under or by
reason of this Agreement.

 
12
No Duty to Mitigate.  Executive shall not be required to seek new employment or
otherwise to mitigate the payments contemplated by this Agreement.  The payments
contemplated by this Agreement shall not be reduced by earnings that Executive
may

 
 

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------




receive from any other source; provided, however, that COBRA payments may cease
in accordance with the provisions of this Agreement.
 
13
Notice.  Notices and other communications between the parties to this Agreement
shall be delivered in writing and shall be deemed to have been given when
personally delivered or on the third business day after mailing by U.S.
registered or certified mail, return receipt requested and postage prepaid.

 
 
(a)
Notices and other communications to Executive shall be addressed to Executive,
at the most recent home address that he provided in writing to the Company.

 
 
(b)
Notices and other communications to the Company shall be addressed to the
Company’s corporate headquarters, to the attention of the Company’s Secretary.

 
14
Waiver and Amendments.  No provision of this Agreement may be modified, waived,
or discharged, unless the modification, waiver, or discharge is agreed to in
writing signed by Executive and by an authorized representative of the Company
(other than Executive).  Unless specifically characterized as a continuing
waiver, no waiver of a condition or provision at anyone time may be considered a
waiver of the same provision or condition (or any different provision or
condition) at any other time.

 
15
Costs.  In the event that Executive is a prevailing party in any dispute or
disagreement with the Company relating to this Agreement and/or the Company’s
obligations under this Agreement, the Company will reimburse any expenses,
including reasonable attorney’s fees  (and such fees incurred at Executive’s
attorney’s normal hourly rates will be presumed reasonable), incurred by
Executive as a result of, or in connection with, any such dispute or
disagreement.  Nothing herein shall adversely impair or limit any rights
Executive has under the Company’s Articles of Incorporation, Bylaws and
directors’ and officers’ liability insurance policies.  Notwithstanding anything
to the contrary, the obligation of the Company under this Section shall survive
any termination of this Agreement or Executive’s termination of employment.

 
16
Ability to Enter this Agreement.  Executive represents and warrants that neither
the execution and delivery of this Agreement nor the performance of Executive’s
services hereunder will conflict with, or result in a breach of any employment
or other agreement to which Executive is a party or by which Executive might be
bound or affected.  Executive further represents and warrants that Executive has
full right, power, and authority to enter into and carry out the provisions of
this Agreement.

 
17
Remedy at Law Inadequate.  Executive acknowledges that a remedy at law for any
breach or attempted breach of the covenants described in paragraph 5 of this
Agreement will be inadequate and agrees that the Group shall be entitled to
specific performance and injunctive and other equitable relief in the case of
any such breach or attempted breach.

 
18
American Jobs Creation Act of 2004.  This Agreement shall be construed,
administered and interpreted in accordance with a good-faith interpretation of
Section 409A of the Code and Section 885 of the American Jobs Creation Act of
2004.  If the Company or Executive determines that any provision of this
Agreement is or might be inconsistent with such provisions (including any
administrative guidance issued

 
 

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------




thereunder), the parties shall make their best efforts in good faith to agree to
such amendments to this Agreement as may be necessary or appropriate to comply
with such provisions.
 
19
Choice of Law.  This Agreement (including its validity, interpretation,
construction, and performance) shall be governed by the laws of the State of New
York, without regard to any concerning conflicts or choice of law that might
otherwise refer construction or interpretation to the substantive law of another
jurisdiction.

 
20
Section Headings.  All headings in this Agreement are inserted for convenience
only.  Headings do not constitute a part of the Agreement and may not affect the
meaning or interpretation of any term or other provision of this Agreement.

 
21
Severability and Reformation.  Each substantive provision of this Agreement is a
separate agreement, independently supported by good and adequate consideration,
and is severable from the other provisions of the Agreement.  If a court of
competent jurisdiction determines that any term or provision of this Agreement
is unenforceable, then the other terms and provisions of this Agreement shall
remain in full force and effect, and the unenforceable terms or provisions shall
be equitably modified to the extent necessary to achieve the underlying purpose
in an enforceable way.

 
22
Whole Agreement.  This Agreement reflects the entire understanding and agreement
between the Company and Executive regarding Executive’s employment.  This
Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understandings, and agreements, including the Prior Agreement,
whether oral or written, relating to Executive’s employment with the
Company.  The respective rights and obligations of the parties to this Agreement
shall survive the termination of Executive’s employment to the extent necessary
to give such rights and obligations their intended effect.

 
 

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------




23
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute a single
instrument.

 
*           *           *
 
IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
on [        ], 2007.
 
CALPINE CORPORATION:
 


 
By:
  /s/ Kenneth T. Derr
 
  /s/ Robert P. May
 
Kenneth T. Derr
 
Robert P. May, in his individual capacity
 
Chairman of the Board of Directors
 
 

 
 

--------------------------------------------------------------------------------

 15